DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Table 1, Example 2, the value for “Bonding force between separator and negative electrode plate” is inconsistent throughout Table 1
	Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, line 9, “Dn-10” should be changed to read “Dn10” in order to be consistent with claim 5, line 5
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 7-9 rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 20170200932 A1).
Regarding claim 1, Sasaki discloses a separator [0025] comprising: a porous substrate ([0145], [0219]); and a first coating disposed on at least one surface of the porous substrate ([0145], [0219]); wherein the first coating comprises first inorganic particles ([0029], [0216]) and a first polymer binder comprising core-shell structured particles ([0049], [0211]).
Sasaki further discloses wherein the Dv50 of the first polymer binder is 0.01 μm ≤ Dv50 ≤ 10 μm [0058], wherein Dv50 represents a particle size which reaches 50% of a cumulative volume from a side of small particle size in a granularity distribution on a volume basis [0034], in order to increase the adhesion of the functional layer, suppress the rise in the internal resistance to the functional layer, improve the low-temperature output characteristics, and to increase the adhesion between the electrode and the separator bonded together with the functional layer [0058].  
Furthermore, based on the range of Dv50 of the first polymer binder disclosed above, Sasaki also discloses wherein 0.3 x Dv50 of the first polymer binder (i.e. 0.3 x 2 μm = 0.6 μm) ≤ Dv50 of the first inorganic particles ([0216], Table 2; Example 1; 0.7 μm) ≤ 0.7 x Dv50 of the first polymer binder (i.e. 0.7 x 2 μm = 1.4 μm).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a value for Dv50 of the first polymer binder taught in Sasaki such that the relationship between the Dv50 of the first polymer binder and the Dv50 of the first polymer binder is within the claimed range in order to increase the adhesion of the functional layer, suppress the rise in the internal resistance to the functional layer, improve the low-temperature output characteristics, and to increase the adhesion between the electrode and the separator bonded together with the functional layer and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Sasaki discloses all the limitations of the separator above and further discloses wherein the first coating further comprises an auxiliary binder (Table 1; Example 1; Polymer A) ([0129], [0214]).
Modified Sasaki further discloses wherein the amount of auxiliary binder is 0.1 parts by mass or more to 30 parts by mass or less of the total amount of the first inorganic particles and the first polymeric binder [0129] to sufficiently prevent the non-conductive inorganic particles and the organic particles from coming off the functional layer, to increase adhesion between the functional layer and substrate, and to suppress reductions in ion diffusivity of the functional layer [0129].
 Therefore, modified Sasaki discloses wherein a mass ratio of the first polymer binder, the first inorganic particles, and the auxiliary binder is 20 [0129] : 80 [0216] : 0.1-30 ([0129], [0216]) which overlaps the claimed range of 10-80 : 5-85 : 5-15.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an amount of auxiliary binder in Sasaki such that the mass ratio of first polymer binder, the first inorganic particles, and the auxiliary binder is within the claimed range to sufficiently prevent the non-conductive inorganic particles and the organic particles from coming off the functional layer, to increase adhesion between the functional layer and substrate, and to suppress reductions in ion diffusivity of the functional layer and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 7, modified Sasaki discloses all the limitations of the separator above and further discloses wherein a core of the first polymer binder is a polymer formed by polymerizing of methacrylic acid monomer (Table 2; Example 1) [0211].
Regarding claim 8, modified Sasaki discloses all the limitations of the separator above and further discloses wherein a shell of the first polymer binder is a polymer formed by polymerizing acrylonitrile monomer (Table 2; Example 1) [0214].
Regarding claim 9, modified Sasaki discloses all the limitations of the separator above and further discloses wherein the first inorganic particles are barium sulfate (Table 2; Example 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 20170200932 A1) as applied to claim 1 above, and further in view of Wang Mingwang et al. (CN 109659470 A1) (as recited in the IDS dated 8/28/2020) (English machine translation previously provided).
Regarding claim 2, modified Sasaki discloses all the limitations of the separator above but does not disclose wherein the separator further comprises a second coating arranged between the porous substrate and the first coating, wherein the second coating comprises a second polymer binder and second inorganic particles.
Wang Mingwang teaches a separator (machine translation; [0002]) comprising: a porous substrate (Fig. 1; 11) (machine translation; [0041]); a first coating (Fig. 1; 13) disposed on at least one surface of the porous substrate (Fig. 1); wherein the first coating comprises first inorganic particles and a first polymer binder (machine translation; [0048]); and a second coating (Fig. 1; 12) arranged between the porous substrate and the first coating (Fig. 1), wherein the second coating comprises a second polymer binder and second inorganic particles (machine translation; [0045]) in order to increase the mechanical isolation of the positive and negative pole pieces is strengthened without affecting the permeability of lithium ions, thereby prolonging the service life of the power lithium battery (machine translation; [0035]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the separator configuration taught in Wang Mingwang for the separator configuration of modified Sasaki in order to increase the mechanical isolation of the positive and negative pole pieces is strengthened without affecting the permeability of lithium ions, thereby prolonging the service life of the power lithium battery and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 20170200932 A1) as applied to claim 1 above, and further in view of Pan et al. (US 20170162848 A1) (as recited in the IDS dated 6/15/2021).
Regarding claim 4, modified Sasaki discloses all the limitations of separator above but does not disclose wherein the first coating comprises a mono layer of particles.
Pan teaches a separator [0002] comprising: a porous substrate (Fig. 2; 0) [0031]; and a first coating disposed on at least one surface of the porous substrate (Fig. 2) [0031]; wherein the first coating comprises first inorganic particles (Fig. 2; 3) and a first polymer binder (Fig. 2; 5) comprising core-shell structured particles (Fig. 1) [0030]; and wherein the first coating comprises a mono layer of particles (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the separator configuration of Pan for the separator configuration of Sasaki because it is a known configuration suitable for the intended purpose of forming a separator and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 20170200932 A1) as applied to claim 1 above, and further in view of Murakami et al. (US 20170162850 A1) and Ito et al. (US 525444 A).
Regarding claim 5, modified Sasaki discloses all the limitations of the separator above and further discloses wherein the first polymer binder satisfies formula (1):
10 nm ≤ Dv50 ≤ 1000 nm [0058] which overlaps the claimed range of 300 nm ≤ Dv50 ≤ 5000nm	formula (1)	
	wherein Dv50 represents a particle size which reaches 50% of a cumulative volume from a side of small particle size in a granularity distribution on a volume basis [0034] in order to increase the adhesion of the functional layer, suppress the rise in the internal resistance to the functional layer, improve the low-temperature output characteristics, and to increase the adhesion between the electrode and the separator bonded together with the functional layer [0058].  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a Dv50 value for the first polymer binder disclosed in modified Sasaki which overlaps with the claimed range in order to increase the adhesion of the functional layer, suppress the rise in the internal resistance to the functional layer, improve the low-temperature output characteristics, and to increase the adhesion between the electrode and the separator bonded together with the functional layer and the skilled artisan would have a reasonable expectation of success in doing so. 
Modified Sasaki does not disclose wherein the first polymer binder satisfies formulas (2) to (3):
Dv90 ≤ 1.5 x Dv50	formula (2)
Dn10 ≤ 200 nm	formula (3)
wherein Dv90 represents a particle size which reaches 90% of a cumulative volume from a side of small particle size in a granularity distribution on a volume basis and Dn10 represents a particle size which reaches 10% of a cumulative number from a side of small particle size in a granularity distribution on a number basis.
Murakami teaches a separator [0001] comprising: a porous substrate [0134]; and a first coating disposed on at least one surface of the porous substrate [0132]; wherein the first coating comprises a first polymer binder ([0052]-[0054]); wherein the value of Dv50 is 10 nm to 1000 nm [0059], and wherein the value of Dv90 is 500 nm to 5000 nm [0059] such that a degree of variability in voidage of the porous layer tends to become small [0059].
Furthermore, based on the range of Dv50 and Dv90 of the first polymer binder disclosed above, Murakami also discloses wherein the first polymer binder satisfies formula (2):
Dv90 (750 nm) ≤ 1.5 x Dv50 (1.5 x 500 nm)		formula (2)
	wherein Dv90 represents a particle size which reaches 90% of a cumulative volume from a side of small particle size in a granularity distribution on a volume basis [0059].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the Dv90 / Dv50 sizing relationship of the first polymer binder taught in Murakami to form the separator of modified Sasaki such that a degree of variability in voidage of the porous layer tends to become small and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Sasaki does not disclose wherein the first polymer binder satisfies formula (3):
Dn10 ≤ 200 nm	formula (3)
wherein Dn10 represents a particle size which reaches 10% of a cumulative number from a side of small particle size in a granularity distribution on a number basis.
Ito teaches an electrode (C14:L65-68; C15:L1-28) comprising: a porous substrate (C15:L5-10); and a first coating disposed on at least one surface of the porous substrate (C15:L19-28); wherein the first coating comprises a first polymer binder (C15:L19-28); wherein the first polymer binder satisfies 1000 nm ≤ Dn10 ≤ 10000 (C5:L27-38) which is just above the upper range of nm Dn10 ≤ 200 nm		formula (3) 
wherein Dn10 represents a particle size which reaches 10% of a cumulative number from a side of small particle size in a granularity distribution on a number basis (C5:L27-38) to optimize coating the paste on the substrate (C5:L50-58).
Although Ito does not explicitly disclose wherein Dn10 of the first polymer binder is within the claimed range, the range taught by Ito is substantially close to that of the instant claim such that one of ordinary skill would have expected the first polymer binder to be prima facie obvious and to have same properties (Titanium Metals Corp., 227 USPQ 773 (CA FC 1985)).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the Dn10 of the first polymer binder taught by Ito, which is substantially close to that of the instant claim, for the Dn10 of the first polymer binder of modified Sasaki because the skilled artisan would expect the first polymer binders to have the same properties, i.e. to optimize coating the paste on the substrate.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759